           Case 5:20-cv-00612-PRW Document 14 Filed 10/02/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA


PEOPLE FOR THE ETHICAL                         )
TREATMENT OF ANIMALS, INC.,                    )
                                               )
                 Plaintiff,                    )
                                               )
v.                                             )          Case No. CIV-20-00612-PRW
                                               )
LAUREN LOWE,                                   )
                                               )
                 Defendant.                    )

                                           ORDER

         Plaintiff, People for the Ethical Treatment of Animals, Inc., served two subpoenas 1

on Defendant, Lauren Lowe, in connection with an action in the Southern District of

Indiana. 2 Defendant refused to comply with those subpoenas, prompting Plaintiff to file its

Motion to Enforce Subpoena and to Compel Testimony and the Production of Documents

(Dkt. 1) (the “Motion”) with this Court, in the Western District of Oklahoma. 3 Through the

Motion, Plaintiff sought, among other things, to recover the costs it incurred in compelling

Defendant’s compliance with the subpoenas. 4 The Court granted that request and ordered

Defendant to “pay the reasonable costs, including attorney’s fees, incurred by Plaintiff in


1
 See Pl.’s Mot. to Enforce Subpoena and to Compel Test. and the Produc. of Docs. (Dkt.
1) at Ex. 1.
2
 PETA v. Wildlife in Need and Wildlife in Deed, Inc., No. 4:17-cv-00186-RLY-DML (S.D.
Ind.).
3
 See Pl.’s Mot. to Enforce Subpoena and to Compel Test. and the Produc. of Docs. (Dkt.
1) ¶¶ 3–5.
4
    See id. at 13.

                                              1
            Case 5:20-cv-00612-PRW Document 14 Filed 10/02/20 Page 2 of 5




compelling her compliance with the aforementioned subpoenas.” 5 To determine the precise

amount to be paid, the Court “instruct[ed] Plaintiff to file a detailed breakdown of the

expenses it incurred in compelling Mrs. Lowe’s compliance with the subpoenas no later

than October 9, 2020.” 6 Plaintiff filed those materials with the Court on September 28,

2020. 7

          Plaintiff submits $6,851.92 in total expenses as its reasonable costs. 8 This total is

comprised of the various costs of filing, service, and other administrative fees as well as

the hourly billable costs of attorneys Heather Hintz, Mark Hornbeek, and Asher Smith and

paralegal Maribeth Mills. 9

          The various costs of filing, service, and other administrative fees totaled $345.00:

an initial case payment of $47.00, private process server fees of $248.00, and pro hac vice

fees of $50.00. 10




5
    Order (Dkt. 11) at 12.
6
    Id.
7
 See Pl.’s Report to the Court as to Expenses, Including Attorney’s Fees, in Compelling
Def.’s Compliance with Subpoenas (Dkt. 12).
8
    Id. at 8.
9
    Id. at 3–8.
10
     Id. at 7–8.

                                                2
            Case 5:20-cv-00612-PRW Document 14 Filed 10/02/20 Page 3 of 5




           The hourly billable costs for the attorneys and paralegal, meanwhile, were as

follows:

                 • Ms. Hintz, a partner at Phillips Murrah P.C. with over thirty years of

                    litigation experience, 11 billed 5.90 hours of work on the matter at a reduced

                    rate of $271.21 per hour, for a total of $1,600.14. 12 This work was

                    supervisory in nature and included “reviewing, editing and making

                    recommendations.” 13

                 • Mr. Hornbeek, an associate at Phillips Murrah P.C., 14 billed 17.9 hours of

                    work on the matter at a rate of $195.63 per hour, for a total of $3501.77.15

                    This work included reviewing the subpoenas and deposition transcripts,

                    assuring compliance with the local rules, and revising the Motion, among

                    other things. 16

                 • Mr. Smith, a litigation manager at the PETA Foundation with substantial

                    experience in commercial and public interest litigation, including almost four

                    years of experience as a litigation associate at Paul, Weiss, Rifkind, Wharton




11
     Id. at 3.
12
     Id.
13
     Id.
14
     Id. at 4.
15
     Id.
16
     Id.

                                                   3
            Case 5:20-cv-00612-PRW Document 14 Filed 10/02/20 Page 4 of 5




                    & Garrison in New York City, 17 billed 6.7 hours of work to the matter, which

                    Plaintiff asks be charged at $200.00 per hour, for a total of $1,340.00. 18 This

                    work included apprising local counsel of the factual and procedural history

                    of the litigation and drafting and revising the Motion. 19

                 • Ms. Mills, a paralegal at Phillips Murrah P.C., 20 billed 0.50 hours of work on

                    the matter at a rate of $130.00 per hour, for a total of $65.00. 21 This work

                    included finalizing and submitting the Motion, civil cover sheet, and

                    exhibits. 22

           Based on its review of the receipts, itemized billing statements, and declarations

presented by Plaintiff, 23 the Court is satisfied that an award of $6,851.92 is reasonable. The

information presented shows that the work done to enforce the subpoenas was necessary

and nonduplicative. Further, the rates charged or requested are, in the Court’s experience,

squarely in line with, if not below, the prevailing rates for local lawyers with comparable

experience and credentials.




17
     Id. at 5–6.
18
     Id.
19
     Id.
20
     Id. at 4.
21
     Id.
22
     Id.
23
     See id. at Exs. 1, 2, & 3.

                                                    4
        Case 5:20-cv-00612-PRW Document 14 Filed 10/02/20 Page 5 of 5




       IT IS THEREFORE ORDERED that Defendant, Lauren Lowe, shall pay Plaintiff

$6,851.92, as contemplated by the Court’s Order on September 21, 2020 (Dkt. 11). Such

award shall be paid within twenty (20) days of the date of this Order.

       IT IS SO ORDERED this 2nd day of October, 2020.




                                             5
